Name: Commission Regulation (EEC) No 1268/83 of 20 May 1983 fixing the amounts by which import duties on beef and veal originating in the African, Caribbean and Pacific States are to be reduced
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 133/60 Official Journal of the European Communities 21 . 5 . 83 COMMISSION REGULATION (EEC) No 1268/83 of 20 May 1983 fixing the amounts by which import duties on beef and veal originating in the African , Caribbean and Pacific States are to be reduced (EEC) No 1260/83 (*), the levies and compensatory amounts used for calculating that reduction are to be those in force on 23 May 1983 , HAS ADOPTED THIS REGULATION : Article 1 The amounts by which import duties on beef and veal are to the reduced pursuant to Article 4 ( 1 ) of Regula ­ tion (EEC) No 435/80 shall, in respect of immporta ­ tions from 23 May to 30 June 1983 be as shown in the Annex hereto . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 23 May 1983 . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 435/80 of 18 February 1980 on the arrangements applicable to agricultural products and certain goods resulting from the processing of agricultural products originating in the African, Carribean and Pacific States or in the overseas countries and territories ('), as amended by Regulation (EEC) No 3019/81 (2), and in particular Article 4 thereof, Whereas Article 4 ( 1 ) of Regulation (EEC) No 435/80 provides for a 90 % reduction in the import duties on beef and veal ; whereas the amount of this reduction must be calculated in conformity with Article 4 of Commission Regulation (EEC) No 486/80 (3), as amended by Regulation (EEC) No 2377/80 (4) ; whereas, however, pursuant to Commission Regulation This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 20 May 1983 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 55, 28 . 2. 1980, p. 4. (2) OJ No L 302, 23 . 10. 1981 , p. 4. (3) OJ No L 56, 29 . 2 . 1980, p. 22 . (4) OJ No L 241 , 13 . 9 . 1980, p. 5 . (5) See page 48 of this Official Journal . BI LA G  A N H A N G  Ã Ã  Ã ¡Ã  Ã ¡Ã ¤ Ã  Ã  Ã  - A N N EX  A N N EX E  AL LE GA TO  BI JL A G E P os it io n i de n fÃ ¦ lle s to ld ta ri f N um m er de s G em ei ns am en Z ol lt ar if s Ã  Ã »Ã ¬ Ã Ã · Ã Ã ¿ Ã  Ã  Ã ¿Ã ¹ Ã ½Ã ¿ Ã  Ã  Ã ±Ã  Ã ¼Ã ¿ Ã »Ã ¿ Ã ³Ã ¯ Ã ¿Ã CC Ã ¤ he ad in g N o N um Ã ©r o du ta ri f do ua ni er co m m un N um er o de lla ta rif fa do ga na le co m un e N r. va n he t ge m ee ns ch ap pe lij k do ua ne ta rie f Be lg iq ue Lu xe m bo ur g FB /F lu x/ 10 0 kg D an m ar k D kr ./1 00 kg D eu ts ch la nd DM /1 00 kg Ã Ã » Ã »Ã ¬ Ã  Ã  Ã Ã  /1 00 Ã Ã ³ Ã  F ra nc e FF /1 00 kg Ir el an d £ Irl /1 00 kg It al ia Li t/ 10 0 kg N ed er la nd Fl /1 00 kg U ni te d K in gd om £/ 10 0 kg 01 .0 2 A II 4 56 8, 82 85 1, 89 27 0, 78 7 95 4, 97 65 4, 85 73 ,8 32 13 8 09 6 28 6, 60 64 ,7 48 02 .01 A ll a) 1 8 68 0, 73 1 61 8, 58 51 4, 48 15 11 4, 39 1 24 4, 21 14 0, 28 0 26 2 38 2 54 4, 54 12 3, 02 1 02 .0 1 A II a) 2 6 94 4, 59 1 29 4, 87 41 1, 58 12 09 1, 53 99 5, 37 11 2, 22 4 20 9 90 5 43 5, 63 98 ,4 17 02 .01 A II a) 3 10 41 6, 91 1 94 2, 30 61 7, 37 18 13 7, 33 1 49 3, 06 16 8, 33 5 31 4 85 9 65 3, 45 14 7, 62 5 02 .01 A II a) 4 aa ) 13 02 1, 16 2 41 1, 34 72 2, 23 22 67 1, 69 1 92 3, 68 21 0, 42 0 39 3 57 4 78 5, 24 18 0, 18 5 02 .01 A II a) 4 bb ) 14 89 4, 33 2 76 8, 94 85 8, 17 25 93 3, 17 2 16 3, 27 24 0, 69 0 45 0 19 2 91 8, 65 20 8, 92 1 02 .01 A ll b) 1 7 28 1, 05 1 48 7, 41 47 0, 89 13 89 6, 14 1 14 6, 38 12 8, 97 3 24 1 23 2 49 2, 29 11 2, 91 9 02 .01 A II b) 2 6 38 4, 86 1 18 9, 93 37 6, 71 11 11 6, 95 91 7, 10 10 3, 17 8 19 2 98 7 39 9, 43 90 ,3 36 Ã 2 .01 A II b) 3 9 97 6, 33 1 85 9, 27 58 8, 62 17 37 0, 21 1 43 2, 97 16 1, 21 6 30 1 54 1 62 4, 1 1 14 1, 15 0 02 .01 A II b) 4 aa ) 11 97 1, 61 2 21 6, 41 66 2, 33 20 84 4, 28 1 77 0, 59 19 3, 46 0 36 1 85 0 72 0, 87 16 5, 51 3 02 .01 A ll b) 4 bb )1 1 9 97 6, 33 1 85 9, 27 58 8, 62 17 37 0, 21 1 43 2, 97 16 1, 21 6 ' 30 1 54 1 62 4, 1 1 14 1, 15 0 02 .01 A ll b) 4 bb )2 2 (') 9 27 6, 33 1 85 9, 27 58 8, 62 17 37 0, 21 1 43 2, 97 16 1, 21 6 30 1 54 1 62 4, 1 1 14 1, 15 0 02 .01 A II b) 4 bb )3 3 13 72 7, 43 2 54 8, 49 78 0, 38 23 90 1, 42 2 00 6, 02 22 1, 83 3 4 1 4 92 2 83 9, 94 19 1, 62 5 02 .0 6 C Ia )1 13 02 1, 16 2 41 1, 34 72 2, 23 22 67 1, 69 1 92 3, 68 21 0, 42 0 * 39 3 57 4 78 5, 24 18 0, 18 5 02 .0 6 C Ia )2 14 89 4, 33 2 76 3, 59 84 2, 18 25 93 3, 17 2 18 1, 81 24 0, 69 0 45 0 19 2 90 8, 44 20 7, 51 6 16 .02 B III b) 1a a) 14 89 4, 33 2 76 3, 59 84 2, 18 25 93 3, 17 2 18 1, 81 24 0, 69 0 45 0 19 2 90 8, 44 20 7, 51 6 21 . 5 . 83 Official Journal of the European Communities No L 133 / 61 ') He nfÃ ¸ rse lu nd er de nn e un de rp os iti on er be tin ge ta f,a td er fre ml aeg ge se n lic en s, de ro pfy lde rd eb eti ng els er, de re rf ast sat af de ko mp ete nte my nd igh ed er iD ee uro pa eis ke Fa ell ess ka be r. ') Di eZ ula ssu ng zu die ser Ta rif ste lle ist ab hÃ ¤ ng ig vo n de rV orl ag ee ine rB es ch ein igu ng ,d ie de n vo n de n zu stÃ ¤ nd ige n Ste lle n de rE ur op Ã ¤is ch en Ge me ins ch aft en fes tge set zte n Vo rau sse tzu n ­ ge n en tsp ric ht . ') H Ã Ã Ã ±Ã ³ Ã Ã ³ Ã ) Ã µÃ ¹Ã  Ã Ã · Ã ½ Ã ´Ã ¹Ã ¬ Ã ºÃ  Ã ¹Ã  Ã ¹Ã ½ Ã Ã ± Ã Ã  Ã ·Ã ½ Ã µÃ ¾ Ã ±Ã  Ã Ã ¬ Ã Ã ± Ã ¹ EK Ã Ã · Ã , ÃÃ  Ã ±Ã  Ã ºÃ ¿ Ã ¼Ã ¯ Ã Ã µ Ã * ;Ã Ã ¹Ã  Ã Ã ¿ ÃÃ ¿ Ã ¹Ã · Ã Ã ¹Ã º Ã ¿Ã ¹ )E K 5 I 8O ^ Ã ½Ã ¿ Ã Ã ºÃ ± Ã ¸' Ã Ã  Ã ¿Ã Ã  7ip o6 A.e 7to |J .Ã µ Ã ½Ã ¿ Ã &lt; ; Ã Ã ±Ã  Ã ¬ TCD V Ã ±Ã  Ã ¼Ã ¿ Ã ´Ã ¯Ã  Ã ½ ap /Ã  Ã ½. ') En try un de r thi s su bh ea di ng is su bje ct to the pr od uc tio n of a ce rti fic ate iss ue d on co nd iti on s lai d do wn by the co m pe ten t au tho rit ies of the Eu ro pe an Co m m un iti es . ') L'a dm iss ion da ns ce tte so us -po sit ion est su bo rdo nn ee al ap res en tat ion d'u n ce rti fic at de liv re da ns les co nd iti on sp rev ue sp ar les au tor ite sc om pe ten tes de sC om mu na ute se ur op ee nn es . ') L'a mm iss ion e in qu est a sot tov oc e e su bo rdi na ta ali a pre sen taz ion e di un cer tifi cat o co nfo rm em en te all e co nd izi on is tab ilit e da lle au tor itÃ co mp ete nti de lle Co mu nit Ã ¤ eu rop ee . ') In de lin g on de rd eze on de rv erd eli ng is on de rw or pe n aa n de vo orw aa rde da te en ce rti fic aa tw ord tv oo rge leg d he tw elk is afg eg ev en on de rd ev oo rw aa rde n en be pa lin ge n, va stg est eld do or de be vo eg de au to rit ei te n va n de Eu ro pe se G em ee ns ch ap pe n.